t c memo united_states tax_court james c wehachock petitioner v commissioner of internal revenue respondent docket no filed date james c weachock pro_se diane l worland for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure as well as additions to tax under sec_6651 for failure_to_file a timely return in the amount of dollar_figure and sec_6654 for failure to pay estimated_tax in the amount of dollar_figure after concessions by the parties the issue for decision is whether petitioner is liable for the addition_to_tax for failure_to_file a timely return we hold that he is findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in fort wayne indiana at the time that his petition was filed with the court respondent initiated an audit of petitioner’s taxable_year in after determining that petitioner had failed to file a federal_income_tax return for on date petitioner mailed respondent a purported copy of his return bearing an original signature dated date petitioner’s return was received and filed by respondent on date on that return petitioner claimed a refund in the amount of dollar_figure petitioner did not receive a refund check from respondent for nor did he ever contact respondent to inguire about such refund by notice_of_deficiency respondent determined inter alia that petitioner had failed to file timely a return for the year tt all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar in issue and is therefore liable for an addition_to_tax under sec_665l1 a for failure_to_file timely a return opinion sec_6651 provides for a 5-percent-per month addition_to_tax not to exceed percent if a taxpayer fails to file timely a federal_income_tax return unless such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving that the commissioner's determination of the addition_to_tax is erroneous see bujr corp v commissioner 67_tc_111 36_tc_170 cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file timely his return petitioner testified at trial that he mailed his return to respondent timely as he did every year on or a few days prior to april he contends that the first information he had that his return had not been received and filed was when his tax_year was audited in he contends that he thereafter mailed respondent a copy of his return that he had maintained for his records petitioner offered nothing more than his own testimony in support of his contention that he timely filed his return when the commissioner’s records do not show receipt of a return and the taxpayer cannot provide any documentary_evidence of the filing of a tax_return this court may under certain circumstances accept the credible testimony of witnesses regarding the preparation and mailing of the document see 92_tc_793 testimony of postal employee who affixed postmark affd 909_f2d_1155 8k cir 53_tc_235 testimony of corporation’s shareholders and its accountants however petitioner’s testimony regarding his likely actions or habit regarding mailing returns is not sufficient see longazel v commissioner tcmemo_1994_487 duralia v commissioner tcmemo_1994_269 in this case petitioner’s testimony does not establish that he properly mailed his return by placing the return in an envelope properly addressing the envelope stamping it and placing it in the mail see longazel v commissioner supra in fact petitioner’s contention that he filed his return timely is belied by his failure to explain adequately why he did not contact respondent with respect to the refund he claimed on his allegedly timely filed return having failed to establish a timely filing petitioner is liable for the addition_to_tax under sec_6651 for to reflect our disposition of the disputed issue as well as the parties' concessions decision will be entered under rule
